E. BRYAN WILSON
Acting United States Attorney


ADAM ALEXANDER
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Adam.Alexander@usdoj.gov

Attorney for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE SEARCH OF             )          No. 3:21-mj-00237-MMS
                                            )
 895 Ocean Drive Loop, Homer, Alaska, 99603 )
                                            )
                                            )
                                            )
                                            )

                                MOTION TO UNSEAL


       COMES NOW the United States of America, by and through the United States

Attorney for the District of Alaska, and moves this Court to unseal a redacted copy of the

above-captioned search warrant, and the application and affidavit in support thereof, and

all attachments thereto and other related materials such as this application and order

(collectively, the “ Redacted Warrant”). The compelling governmental interest in

preserving the confidentiality of the Redacted Warrant has passed since the time of its




         Case 3:21-mj-00237-MMS Document 5 Filed 04/28/21 Page 1 of 2
execution on April 28, 2021, and the disclosure of the Redacted Warrant will not

compromise the ongoing investigation or endanger potential witnesses. Times Mirror Co.

v. United States, 873 F.2d 1210, 1214 (9th Cir. 1989).

      RESPECTFULLY SUBMITTED on April 28, 2021, at Anchorage, Alaska.

                                             E. BRYAN WILSON
                                             Acting United States Attorney

                                             s/ Adam Alexander
                                             ADAM ALEXANDER
                                             Assistant United States Attorney




Motion to Unseal                         2
3:21-mj-00237-MMS
         Case 3:21-mj-00237-MMS Document 5 Filed 04/28/21 Page 2 of 2
